Citation Nr: 1629478	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-20 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1963 to April 1967.  His awards and decorations include, among other things, the Air Medal with 2 stars, the Combat Air Crew Insignia, the Vietnam Service Medal with 1 star, and the Vietnam Campaign Medal with device. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has subsequently been transferred to the RO in Oakland, California.   

The issue on appeal was originally adjudicated by the RO as entitlement to service connection for PTSD.  The Board has recharacterized the claim to consider a psychiatric disorder, to include PTSD, to more accurately reflect the nature of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6  (2009).

In the July 2012 VA Form 9, the Veteran did not specify whether he wanted a Board hearing.  In a May 2016 letter, the Board requested clarification from the Veteran as to whether he wanted a hearing before the Board.  In June 2016, the Veteran responded that he withdrew his request for a hearing.  Therefore, there are no outstanding hearing requests. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that Virtual VA contains additional VA treatment records dated from July 2012 to September 2015 that were considered in the October 2015 Supplemental Statement of the Case.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for PTSD, the Veteran was afforded a VA examination in April 2009 in connection with his claim.  The examiner conceded the Veteran's combat stressors but determined that he did not meet the diagnostic criteria for a diagnosis of PTSD.  However, the examiner did not consider a private March 2009 psychosocial assessment which shows that the Veteran was assessed as having PTSD, to rule out dysthymia.  In addition, a pertinent April 2009 private record notes that the Veteran endorses all the symptoms of PTSD.  Accordingly, an additional VA examination is required to assess whether the Veteran is diagnosed as having a psychiatric disorder, to include posttraumatic stress disorder (PTSD) related to his military service.

Regarding the claim for service connection for hearing loss, the Veteran was afforded a VA examination in April 2009 at which time he was diagnosed with bilateral sensorineural hearing loss; no opinion was rendered as the Veteran's service treatment records were unavailable for review.  Subsequently, a medical opinion was obtained in August 2009 at which time the examiner opined that the Veteran's current hearing loss is not due to military noise exposure.  However, the examiner also noted that the Veteran's hearing loss documented during the Veteran's April 1967 separation examination was more likely than not representative of noise induced hearing loss.  She further stated that research has shown that hazardous noise exposure has an immediate effect on hearing and that, although it is usually temporary at first, it does not have a delayed onset nor is it progressive or cumulative.  In a January 2011 medical opinion, the same examiner stated that the Veteran had normal hearing at discharge and reiterated her prior opinion and rationale.  Notably, the examiner failed to discuss relevant service treatment records documenting that the Veteran complained of earaches on a number of occasions and was diagnosed as having high frequency hearing loss in both ears in September 1965.  Moreover, in a January 2009 private audiological evaluation report, the audiologist stated that it was conceivable that the Veteran's hearing loss began with military noise exposure. 

The absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In light of the inconsistent medical opinions and the aforementioned holdings, the Board finds that an additional VA examination and medical opinion is necessary to ascertain the nature and etiology of the Veteran's bilateral hearing loss.

With respect to tinnitus, the January 2011 examiner stated that the Veteran did not have complaints of tinnitus during service.  In addition, she referenced the April 2009 VA examination at which time the examiner did not diagnose the Veteran as having tinnitus because he had reported he very rarely experiences tinnitus and it seems to have "mostly gone away with hearing aid use."  Nevertheless, a January 2009 private audiological report shows the Veteran complained of tinnitus and a medical statement indicated that his tinnitus may be explained by noise induced hearing loss.  As such, the Board finds that an additional VA examination and medical opinion is necessary to determine the nature and etiology of the Veteran's tinnitus that may be present. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any psychiatric disorders, to include PTSD, bilateral hearing loss, and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records, including any records from the VA Northern California Health Care System.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder, to include PTSD that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must identify all current psychiatric disorders.  For each disorder identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.

With respect to PTSD, the examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and the Veteran's military service.  It should be noted that the Veteran has been awarded the Air Medal with 2 stars and the Combat Air Crew Insignia; therefore, his combat stressors are conceded. 

The examiner is asked to consider the January 2009 Vet Center note documenting the Veteran's psychiatric symptoms; a private March 2009 psychosocial assessment which shows that the Veteran was assessed as having PTSD, to rule out dysthymia; and an April 2009 private record noting that the Veteran endorses all the symptoms of PTSD.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  With regard to the claims for hearing loss and tinnitus, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner should be advised that the Veteran's awards and decorations include the Air Medal with 2 stars and the Combat Air Crew Insignia.  Thus, any combat-related noise exposure is conceded.

The examiner should state an opinion as to whether it is at least as likely as not (a 50% or greater probability) that any current hearing loss and tinnitus had their onset in service, were caused by service, or are related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his current bilateral hearing loss and tinnitus. 

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service or shortly thereafter that may be indicative of acoustic trauma.

The examiner should also comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.   If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

In rendering an opinion, the examiner should consider the April 1964 service treatment record showing bilateral ear block with slight inflammation in the left ear; the February 1965 service treatment record showing that the right tympanic membrane was red and bulging; the September 1965 annual examination noting high frequency hearing loss in both ears; the April 1967 separation examination showing hearing loss in the higher frequencies; and the January 2009 private audiological evaluation report indicating that the Veteran's hearing loss may have begun with military noise exposure and that tinnitus may be explained by the noise induced hearing loss demonstrated during the exam. 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




